Citation Nr: 0106429	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, including asbestosis, claimed as the result of 
exposure to asbestos during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1966.

This appeal arises from a September 1998, Department of 
Veterans Affairs (VARO), St. Petersburg, Florida rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for small airways 
obstructive defect claimed as due to asbestos exposure.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Given the nature of respiratory disorders due to asbestos 
exposure; the April 1998 opinion expressed by the appellant's 
private physician, Robert J. Mezey, M.D., F.C.C.P., which 
implied asbestos related pathology and noted small irregular 
opacities and pleural plaques/pleural thickening on x-ray, 
and small airways dysfunction, a restrictive pattern and 
impaired diffusion on Pulmonary Function Tests (PFT); the 
July 1998 VA examination report which reported no evidence of 
"asbestosis" clinically, but mild obstructive ventilatory 
defect on PFT; and the November 1999 VA examination report 
which specifically reported no indication of any asbestos-
related disease at the present time, the Board finds that 
additional development is necessary.  In this regard, the 
Board acknowledges the fact that there is a 10 to 45 year 
latency period for the development of pulmonary disease due 
to asbestos exposure. (See VA Adjudication Procedure Manual, 
M21-1, Part VI, par. 7.21 (hereinafter M21- 1).  

With asbestos-related claims, it must be determined whether 
the claim-development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124- 
125 (1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the court indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

In statements made during the pendency of this appeal and 
during a hearing held in September 1999, the appellant 
indicated that he was exposed to asbestos in service while he 
worked on the U.S.S. Shadwell under renovation.  He claimed 
that there was asbestos disturbance on the ship.  Although 
his personnel records verify that he worked on the U.S.S. 
Shadwell in the Navy, at present, the record does not confirm 
that the alleged asbestos exposure actually occurred.  
Therefore, on Remand, the RO should endeavor to contact the 
appropriate authorities for verification of the alleged in-
service exposure.

The case is REMANDED to VARO for the following development:

1.  VARO should contact the appellant's 
service department and inquire as to 
whether it is at least as likely as not 
that the appellant's duties in service 
exposed him to asbestos.  VARO should 
note the service department's response in 
writing in the claims folder.

2.  VARO should also schedule the 
appellant for a special VA pulmonary 
examination conducted by an appropriate 
specialist.  The purpose of the 
examination is to ascertain whether the 
appellant has asbestosis or asbestos 
related pathology, and, if so, whether 
the disease is related to inservice 
exposure.  All necessary diagnostic test 
should be performed.  The claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is asked to review the claims 
folder prior to the examination in order 
to reconcile the clinical reports of 
record.  A statement to this effect 
should be included in the examiner's 
summary.  

The examining physician should 
specifically indicate whether the 
appellant has asbestosis, or a pulmonary 
disorder secondary to asbestos exposure.  
In particular, any abnormal x-ray or PFT 
findings must be addressed.  If the 
examination does reveal a current 
diagnosis of asbestosis, or asbestos 
related pulmonary pathology, the examiner 
should provide an opinion as to the date 
of onset and etiology of such findings.  
Specifically, the examiner should state 
whether it is as least as likely as not 
that any current asbestosis, or asbestos 
related pathology, is related to 
inservice exposure.  If there is no 
relationship between any lung pathology 
found and asbestos exposure, that too 
should be noted in the record.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  VARO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

No action is required of the appellant until he receives 
further notice.  This REMAND is to develop evidence and 
ensure that the appellant is afforded due process of law.  
The Board intimates no opinion as to the final outcome 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



